Citation Nr: 0218159	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  97-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic osteoarthritis of the left knee, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1977, and from September 1977 to September 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Seattle, 
Washington, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, 
the RO denied a rating in excess of 20 percent for post-
traumatic osteoarthritis of the left knee.  In a January 
2001 rating decision, the RO granted a separate 10 percent 
rating for left knee laxity.  The veteran has continued 
his appeal for an increased rating for arthritis of the 
left knee.


FINDING OF FACT

The veteran, without showing good cause, failed to report 
for a VA reexamination scheduled in conjunction with his 
claim for an increased rating for post-traumatic 
osteoarthritis of the left knee.


CONCLUSION OF LAW

The claim for a rating in excess of 20 percent for post-
traumatic osteoarthritis of the left knee is denied.  
38 C.F.R. § 3.655(a), (b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 1999, the Board remanded the issue of the left 
knee arthritis rating for additional development, to 
include a VA medical examination to determine the 
manifestations of the arthritis.  Taking into 
consideration the musculoskeletal rating considerations 
emphasized by the Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board instructed that the examination should include such 
findings as limitation of motion of the knee, pain on use, 
weakened movement, excess fatigability, and 
incoordination.  

In August 2001, the veteran had a VA examination of his 
left knee.  Unfortunately, the examination report did not 
address many of the aspects of potential impairment that 
the Board had asked to have addressed.

In June 2002, the Board determined that the record was 
inadequate to determine whether a rating in excess of 20 
percent was warranted for the left knee arthritis.  The 
Board arranged for the veteran to be scheduled for a new 
VA medical examination, to address the relevant aspects of 
impairment related to the left knee arthritis.  The 
veteran was scheduled for an examination on October 7, 
2002, but he did not report for the examination.

When entitlement to an increased rating cannot be 
established or confirmed without a current VA 
reexamination, and a claimant, without good cause, fails 
to report for such reexamination, the claim shall be 
denied.  38 C.F.R. § 3.655(a), (b) (2002).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate 
family member, etc.  38 C.F.R. § 3.655(a).  In September 
2002, the Board informed the veteran of the provisions of 
38 C.F.R. § 3.655 with regard to failure to report for a 
VA examination.

The veteran failed to report for a VA reexamination 
scheduled in conjunction with his claim for an increased 
rating.  There is no evidence showing good cause why he 
failed to report.  The examination was necessary because 
previous examinations did not contain findings referable 
to functional impairment.  He was provided notice of the 
consequences of the failure to report for the examination.  
Therefore, under the provisions of 38 C.F.R. § 3.655, his 
claim for a rating in excess of 20 percent for left knee 
arthritis is denied.


ORDER

A rating in excess of 20 percent for post-traumatic 
osteoarthritis is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

